Case: 13-5128    Document: 12    Page: 1   Filed: 09/20/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  WILLIAM D. SLONE,
           (also known as William D. Sloan),
                   Plaintiff-Appellant,

                            v.
                   UNITED STATES,
                   Defendant-Appellee.
                __________________________

                        2013-5128
                __________________________

     Appeal from the United States Court of Federal
 Claims in No. 13-CV-0424, Judge Charles F. Lettow.
                __________________________

                      ON MOTION
                __________________________

                       ORDER

    William D. Slone moves for leave to proceed in forma
 pauperis.

     Slone is incarcerated. Pursuant to the Prisoner Liti-
 gation Reform Act of 1995, this court may not authorize
 the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
Case: 13-5128         Document: 12   Page: 2   Filed: 09/20/2013




 SLONE v. US                                                   2

 longer afforded the alternative of proceeding without
 payment of filing fees, but must, in time, pay the $455
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C. §
 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account. 28 U.S.C. §
 1915(b)(2). The agency with custody of the prisoner must
 forward payments from the prisoner’s account each time
 the amount in the account exceeds $10 until the $455
 filing fee is paid in full. Id.

    By separate letter, the custodian of Slone’s prison ac-
 count is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.

       Accordingly,

       IT IS ORDERED THAT

       Slone’s motion to proceed in forma pauperis is denied.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk
 s24